Citation Nr: 1412570	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  08-37 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than July 25, 2005, for the grant of service connection for a shell fragment wound (SFW) scar of the left lateral hip, midline, at the pelvic level, also claimed as the left buttock.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in pertinent part, granted service connection for this disability at issue and assigned a 10 percent rating for it retroactively effective from July 25, 2005, on the premise that was when VA had received this claim.

In notices of disagreement (NODs) timely filed in December 2005 and January 2006, and in subsequent statements dated in March 2006, the Veteran had argued that the effective date for this disability instead should go back to 1971 when the RO initially considered and granted his claims for service connection for shrapnel wounds to his ankles, left shoulder, and left thigh in an April 1971 rating decision, but did not address whether service connection also was warranted for the SFW of his left buttock.  His argument that the RO neglected to consider service connection for his left buttock SFW in that prior rating decision, despite evidence in the file showing he had sustained this additional wartime injury, was tantamount to alleging clear and unmistakable error (CUE) in that April 1971 rating decision as a means of obtaining an earlier effective date. 

In a March 2012 decision, the Board denied the Veteran's claim for an earlier effective date.  The denial encompassed both his specific allegation of CUE as well as the underlying earlier effective date claim.  He appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a September 2013 decision, the Court affirmed the Board's denial of the Veteran's claim on the basis of CUE, but set aside the Board's decision regarding the underlying claim for an earlier effective date and remanded it back to the Board for readjudication.



FINDINGS OF FACT

1.  On July 25, 2005, the Veteran filed a claim for service connection for scar tissue of his left hip, also claimed as the left buttock.

2.  The RO's subsequent November 2005 decision at issue, in response to this claim, granted service connection for a SFW scar of the left lateral hip, midline, at the pelvic level, retroactively effective as of July 25, 2005, the date of receipt of the claim specifically for this disability.

3.  Prior to July 25, 2005, neither a formal nor an informal communication in writing was received from the Veteran requesting service connection for this SFW scar of his left buttock or evidencing a belief in entitlement to this benefit for this condition or listing symptoms associated with this injury.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than July 25, 2005, for the grant of service connection for the SFW scar of the left lateral hip, midline, at the pelvic level, also claimed as the left buttock.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

This appeal, however, arises from the Veteran's disagreement with the effective date assigned following the granting of service connection for the SFW scar of his left hip.  So the claim, as it arose in its initial context, has been substantiated - indeed granted.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's General Counsel also has held that no additional VCAA notice is required in this circumstance for such a downstream issue, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier effective date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued an SOC in October 2008 addressing the downstream earlier effective date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than July 25, 2005, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008).  See, too, Huston v. Principi, 17 Vet. App. 195 (2003) (holding that proper VCAA notice, in response to a claim as here for an earlier effective date, includes apprising the Veteran of the need to have evidence of an earlier-filed claim that did not, in the absence of a timely appeal, become final and binding on him based on the evidence then of record).

Moreover, as will be explained, resolution of this claim ultimately turns on when the Veteran filed this claim, so an examination and opinion - including a "retrospective" opinion such as to determine the severity of this disability in years past - are not needed to fairly decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).

Consequently, the Board finds that all necessary development of this downstream earlier effective date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.

II.  Earlier Effective Date

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  Generally, and except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

Importantly, 38 C.F.R. § 3.400(b)(2) provides that if a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose, whichever is later.  Otherwise, any subsequent grant of benefits cannot be any earlier than the receipt of the eventually filed claim.

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2013).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, but need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

The September 2013 CAVC decision determined the Board did not address whether a July 1992 submission from the Veteran was favorable evidence of an intent to file a claim for this particular disability at issue.  The CAVC cited specifically to the Veteran's statement, "I have problems with stooping and prolonged standing as a result of my war wounds..."

The Court (CAVC) previously has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows the symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of Title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy the requirement of filing a claim for a particular disability by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

But while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

In this particular case at hand, the Board finds that the Veteran's July 1992 submission cannot be construed - even liberally -as a claim of entitlement to service connection for residuals of a left hip/buttock injury.  Notably, at the time that document was received, he was already service connected for SFW disabilities of his left thigh and left shoulder.  That statement, then, taken in its entirety and context, clearly reflects a claim for an increased rating for disabilities that already had been adjudicated as service connected.  The document in question opens with the sentence, "I'm submitting my written statement in support of my claim for reevaluation of my disabilities."  It goes on to specifically reference damage and disfigurement in the left thigh, as well as pain in the left shoulder.  And while the Veteran also referenced hypertension and a psychiatric disability, conditions that were not service connected at the time, the statement regarding symptoms associated with "war wounds" is clearly within the portion of the document discussing his left thigh and left shoulder.  The symptoms he identified, problems with stooping and prolonged standing, were in reference to the impairment attributable to his left thigh disability.  The left hip/buttock was not referenced at any time.  Given these facts, the Board cannot conclude that his July 1992 submission includes a claim for service connection for a left hip or left buttock SFW disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim).

A review of the claims file does not reveal any other submissions from the Veteran prior to July 25, 2005, which alternatively could be construed as a claim of entitlement to service connection for the left hip/buttock SFW disability at issue.

Once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can also be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of the claim.  But these provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), the Board observes that the regulation contains two alternative requirements.  The first is that the VA medical reports must refer to examination or treatment of a disability for which service connection previously has been established.  This comports with the first criterion in the first sentence of subsection (b), that a formal claim for compensation must have been allowed.  The other alternative criterion of 38 C.F.R. § 3.157(b)(1) is that a claim specifying the benefit sought is received within one year from the date of the VA medical record.  This clearly applies to disabilities other than those for which service connection has been established.  However, this last sentence must be interpreted in light of the rest of the subsection.  The first sentence of subsection (b) states an initial requirement, either that a formal claim for compensation must have been allowed or that a formal claim for compensation has been denied by reason that the disability is not compensable in degree.  The last sentence of sub-subsection (b)(1) clarifies that the medical reports must relate to the disability for which service connection has been established or that a claim be submitted within the year.  This last phrase clearly refers to disabilities for which service connection has not been established, but it is also subject to the restriction in the beginning of the subsection, that it be a disability for which service connection has been denied because it is not disabling to a compensable degree.

So, here, insofar as any medical records dated prior to July 25, 2005, it is clear that such records may only form the basis of an informal claim for service connection in cases in which service connection previously had been denied on the basis that the disability was not compensable in degree.  Here, service connection for a SFW disability of the left hip/buttock had not previously been denied in any form.  Thus, any prior VA medical records are not interpreted as an informal claim.  To that end, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that the mere mention of a condition in a medical record, alone, cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. §§ 3.155, 3.157.

Finally, the Board has considered the Veteran's statements that the effective date for the grant of service connection should coincide with the date of the injury.  However, this is an inappropriate interpretation of the applicable law.  See Lalonde v. West, 12 Vet. App. 377 (1999) (the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but instead on the date that the application upon which service connection was eventually awarded was filed with VA).


ORDER

An effective date earlier than July 25, 2005, for the grant of service connection for the SFW scar of the left lateral hip, midline, at the pelvic level is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


